*11Dissenting Opinion by
Judge Blatt :
I respectfully dissent.
I cannot agree that there is substantial evidence, in the record to support the Board’s finding that the “claimant used abusive language toward his immediate supervisor.” The only evidence presented by the employer to meet his burden of proving willful misconduct on the part of the claimant is the hearsay testimony of the employer’s representative who was not himself present at the time of the incident. The claimant directly testified that he did not call his supervisor a liar, and I must disagree with the majority’s conclusion that the claimant corroborated the hearsay testimony when he stated that another coworker thought he had called his supervisor a liar. This is just more hearsay and it does not meet the requirement of competent corroborating evidence. A finding of fact based solely on hearsay cannot stand. Walker v. Unemployment Compensation Board of Review, 27 Pa. Commonwealth Ct. 522, 367 A.2d 366 (1976). I would, therefore, reverse the decision of the Board and grant benefits to this claimant.